DISMISS and Opinion Filed November 20, 2019




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       No. 05-19-01335-CR

                         REGINALD ARLEIGH NOBLE, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. W00-50025-K

                             MEMORANDUM OPINION
                         Before Justices Bridges, Whitehill, and Nowell
                                   Opinion by Justice Nowell
       On October 30, 2019, Reginald Arleigh Noble filed his notice of appeal. According to the

notice, Mr. Noble filed an application for an article 11.07 writ of habeas corpus in the Criminal

District Court No. 4 on August 8, 2019. That court forwarded the writ to the Texas Court of

Criminal Appeals on September 13, 2019. Twelve days later, the court of criminal appeals notified

Mr. Noble by postcard the following:

               The Court has previously entered an order citing you for abuse of the writ of habeas
       corpus. The application for writ of habeas corpus filed by you in the CRIMINAL
       DISTRICT COURT #4, received by this Court on 9/13/2019, does not satisfy the
       requirements for consideration set out in the order described above. Therefore, the Court
       will take no action on this writ.

       Although Mr. Noble seeks to appeal the “abuse of writ from the Court of Criminal

Appeals,” he cites no authority for the proposition we may review actions taken by the Texas Court
of Criminal Appeals. “[O]ur jurisdiction over an appeal must be based on either (1) the general

constitutional grant, subject to any restrictions and regulations imposed by the legislature; or (2) a

specific statutory grant of jurisdiction.” See Harris v. State, 402 S.W.3d 758, 760 (Tex. App.—

Houston [1st Dist.] 2012, no pet.). We have no jurisdiction to review actions taken by the Texas

Court of Criminal Appeals. See Tex. Dep’t of Pub. Safety v. Barlow, 48 S.W.3d 174, 175–76 (Tex.

2001); Tune v. Tex. Dep’t of Pub. Safety, 23 S.W.3d 358, 361 (Tex. 2000); see also TEX. CODE

CRIM. PROC. ANN. art. 4.04 (“The Court of Criminal Appeals shall have, and is hereby given, final

appellate and review jurisdiction in criminal cases coextensive with the limits of the state, and its

determinations shall be final.”).

       Therefore, we dismiss this appeal.




                                                    / Erin A. Nowell/
                                                    ERIN A. NOWELL
                                                    JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
191335F.U05




                                                 –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 REGINALD ARLEIGH NOBLE,                           On Appeal from the Criminal District Court
 Appellant                                         No. 4, Dallas County, Texas
                                                   Trial Court Cause No. W00-50025-K.
 No. 05-19-01335-CR         V.                     Opinion delivered by Justice Nowell,
                                                   Justices Bridges and Whitehill
 THE STATE OF TEXAS, Appellee                      participating.

        Based on the Court’s opinion of this date, we DIISMISS this appeal for want of
jurisdiction.


Judgment entered November 20, 2019




                                             –3–